DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed 1-27-2022 has been entered into the record.  Claims 18-37 are pending.  

Election/Restrictions
Applicant’s election with traverse of Group I and species of bovine and gels in the reply filed on 1-27-2022 is acknowledged.  The traversal is on the ground(s) that Fischer et al does not teach natural antibodies in a gel.  This is not found persuasive because the claims are not so limited and Fischer et al teach the immunoglobulins in a pharmaceutically acceptable carriers such as water, oils, saline solution, aqueous dextrose and glycerol solutions.  Suitable pharmaceutical carriers are set forth in Remington’s.  The claims are not limited to gels and as such, the other carriers and particularly those set forth in Remington’s anticipate or render the claim obvious.  As such, Applicant’s arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements have been considered.  Initialed copies are enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18-36 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to pharmaceutical compositions comprising a naturally occurring antibodies and the antibodies can be polyclonal and are isolated from a naturally occurring source (colostrum, milk, serum, sheep, goat, rabbit, equine or bovine (see claim 31).  The natural antibodies are characterized by the function of “effective in treating or preventing of an infection or disease caused by Staphylococcus bacteria” and that the antibody binds to at least one epitope selected from SEQ ID NOS:2-7, and various proteins such as those recited in claim 28. 
The structures of the claimed antibodies are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that bind and unlimited chimeric and humanized variants of murine monoclonal antibody 12G4 that are only defined by their binding specificity to AMHR-II.  AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”  Similarly, the claimed invention is the use of naturally occurring antibodies recited by pure function and no recited structure that correlates with that function and likewise the specification lacks written description for the functionally claimed molecules.
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”). In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification characterizes naturally occurring bovine colostrum antibodies by functional properties alone.  The structure that defines the function is not disclosed.  The structural variability of the claimed genus of single function binding molecules is large.  No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.  
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn products whose targeting specificity relies upon the antibodies which  have specific functional characteristics.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description  requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus of functional equivalents, which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
There is no description of a naturally occurring antibody, no complete or partial structure of an antibody other than binding and therapeutic use are disclosed.   Busby et al (bioRxiv preprint first posted online May. 19, 2016; pages 1-26) teaches that problematically, however, polyclonal antibody lots are a limited resource, as each lot is raised from a different  animal.  Each polyclonal batch consists of a highly complex population of individual antibody molecules, representing the unique response of that animal’s immune system. Some of these component antibody molecules will specifically target the epitope in question, but other molecules in this population may enrich for other non-target proteins. Different batches raised to the same target epitope will thus naturally differ in performance and must be validated before use. Critically, once exhausted, a polyclonal antibody lot cannot be reproduced citing Lipman et al., 2005 (see page 1, third paragraph).    The art specifically teaches that the production of polyclonal antiserum is variable and not readily reproducible.   Campbell, A. Laboratory Techniques in Biochemistry and Molecular Biology, Vo.l 23, Chapter 1, 1991 see Chapter 1, page 3, column 2 section 1.2.1 teaches that:
 		"Polyclonal antiserum consists of a wide variety of antibody molecules of different specificity and affinity (Fig. 1.1).  Each time an animal is bled, it yields a different 'cocktail' of such antibodies as its immune response to the injected and environmental antigen alters and B cell clones emerge and recede.  The same animal can yield a highly specific antiserum directed against the chosen antigen in one bleed and a poor antiserum in another .  The animal also has a limited lifespan and prior to the days of Mab technology, the death of a single rabbit could cause major problems is a diagnostic laboratory.
	There is an additional inter-animal variability among animals which cannot readily be inbred in the same way as small rodents can be inbred to yield pure strains with matching histocompatibility antigens (Section 3.4).  While large 'outbred' animals such as rabbits, sheep and goats, can yield a large quantity of specific antibody, their response to antigen is variable and it was often necessary to immunise up to 30 animals to obtain a high-affinity antiserum."

Given the lack of description of the structural features of the antibodies in the population the skilled artisan to identify identical polyclonal antibodies with the instantly claimed binding specificity.  
	Here the situation is compounded, the term “natural” is defined in the specification at the paragraph bridging pages 5-6.   
Busby et al (bioRxiv preprint first posted online May. 19, 2016; pages 1-26)
    PNG
    media_image1.png
    223
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    914
    media_image2.png
    Greyscale

The specification does not teach how to identify that natural sources that have the naturally occurring antibody especially that Campbell teach that there is inter-animal variability in polyclonal antibodies.  
	For the foregoing reasons the naturally occurring antibodies of the claims lack written description.

Claims 22 and 28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 22, the claim recites “or fractions thereof as described above” is prima facie indefinite as no fractions are described above.
As to claim 28, the claim is internally redundant in that the antibody in the pharmaceutical composition is increased in comparison with the same.  The basis for comparison is not clear as the antibody of claim 18 is naturally occurring and not in the form a pharmaceutical composition rendering the baseline for comparison unclear and ambiguous.

Claims 21, 22, 24, 34 and 35 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 21 recites that the antibody of claim 18 is obtained from a natural source, however the antibody of claim 18 is already a natural antibody and by definition in the specification these natural antibodies are obtained from a natural source.  As such, the claim does not properly further limit the subject matter of claim 18.  As to claims 22 and 24, the specification defines naturally occurring antibody as 

    PNG
    media_image1.png
    223
    842
    media_image1.png
    Greyscale

As such, the claim do not further limit the subject matter of claim 18 from which they depend. 
As to claims 34 and 35, the claims recite that the composition is formulated for treatment of infections, however this language is merely seen as intended use as it does not provide description of an additional element to the pharmaceutical composition of claim 18.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to pharmaceutical compositions comprising naturally occurring antibodies, naturally occurring polyclonal antibodies without significantly more.  
The claimed invention is directed to non-statutory subject matter the claims  specifically recite a composition comprising a genus of naturally occurring antibodies having particular binding and therapeutic properties.  The antibodies are not structurally modified from their existing naturally form in serum, milk or colostrum and as such they are not markedly different.  Eligibility requires more than the hand of man, to be eligible the claimed product must be both non-naturally occurring and markedly different from naturally occurring products (see page 1, third full paragraph).   In the instant case the claimed natural antibodies do not markedly structurally differ from that found in nature as the specification defines these antibodies as those naturally present in a subject that has not been immunized with a Staphylococcus.  The characterization of the binding and therapeutic properties does not provide a marked structural difference of the antibody from that which is naturally occurring.  The isolation of the antibody does not confer a marked difference on the polypeptide per se.  As such, the claimed product is not patent eligible see analgous rationale in Association for Molecular Pathology v Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013)) set forth for isolated nucleic acids.  The claimed composition comprising the naturally occurring antibodies does not meet the criteria as it merely combines the antibody with well-known well understood pharmaceutical carriers of the art.  With respect to these elements recited in addition to the judicial exception of a naturally occurring antibody, the following is found: (1) it recited at a high level of generality such that substantially all practical applications of the judicial exception is covered and/or (2) it recites an element that is well understood, purely conventional or routine in the field of biotechnology.  
As such, the compositions are directed to non-statutory subject material.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20-30 and 32-36 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by DeSimone et al (US 7,217,416).
DeSimone et al teach topical formulations of gamma class immunoglobulins for intravenous use to produce a medicine for the local therapeutic treatment of dermatitis, particular acne, as well as fungus, parasite, bacterium and virus infection is disclosed.  The immunoglobulins are suitable for topical application for the treatment of dermatitis.  DeSimone et al teach that the base of the composition are current pharmaceutical immunoglobulin preparations for intramuscular or intravenous use (column 1, lines 34-45).  These compositions are inherently “naturally occurring antibodies”.  The specification teaches that human antibodies are useful (see page 18, first paragraph).  These immunoglobulins in solution or in the form of ointments or gels or in liposomes or other formulations at concentrations of 0.1%-25% are potentially effective for the prophylaxis and treatment of diseases characterized by abnormal bacterial, viral or fungal colonization (see paragraph bridging columns 2-3 and claims 1-5).  The binding properties are inherent to the composition, absent evidence to the contrary.

Claims 18, 20-30 and 32-36 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated Fischer et al (7,279,162).
Fischer et al teaches the isolation of broadly reactive and opsonic immunoglobulin that binds to Staphylococcus epidermidis (column 6, lines 40-65) isolated from non-immunized sources (column 9, lines 16-35).  As such, the isolated broadly reactive opsonic immunoglobulin of Fischer et al meets the definition/limitation of “naturally occurring antibody”.  Fischer teaches pharmaceutical compositions comprising such including pharmaceutical acceptable carriers such as water, oils, saline solutions, dextrose and glycerol solutions.  Suitable pharmaceutical acceptable carriers are described in Remington’s Pharmaceutical Sciences (column 10, line 58-colum 11 line 7). Fischer et al teach administration for the prevention of Staphylococcal infection by many means including by swabbing, immersing, soaking or wiping directly onto the patient (see column 11, lines 25-47).
As such, Fischer et al anticipate the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18, 20-30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over  Fischer et al (7,279,162) in view of DeSimone et al (US 7,217,416).
Fischer et al teaches the isolation of broadly reactive and opsonic immunoglobulin that binds to Staphylococcus epidermidis (column 6, lines 40-65) isolated from non-immunized sources (column 9, lines 16-35).  As such, the isolated broadly reactive opsonic immunoglobulin of Fischer et al meets the definition/limitation of “naturally occurring antibody”.  Fischer teaches pharmaceutical compositions comprising such including pharmaceutical acceptable carriers such as water, oils, saline solutions, dextrose and glycerol solutions.  Suitable pharmaceutical acceptable carriers are described in Remington’s Pharmaceutical Sciences (column 10, line 58-colum 11 line 7). Fischer et al teach administration for the prevention of Staphylococcal infection by many means including by swabbing, immersing, soaking or wiping directly onto the patient (see column 11, lines 25-47).
DeSimone et al teach topical formulations of gamma class immunoglobulins for intravenous use to produce a medicine for the local therapeutic treatment of dermatitis, particular acne, as well as fungus, parasite, bacterium and virus infection is disclosed.  The immunoglobulins are suitable for topical application for the treatment of dermatitis.  DeSimone et al teach that the base of the composition are current pharmaceutical immunoglobulin preparations for intramuscular or intravenous use (column 1, lines 34-45).  These compositions are inherently “naturally occurring antibodies”.  The specification teaches that human antibodies are useful (see page 18, first paragraph).  These immunoglobulins in solution or in the form of ointments or gels or in liposomes or other formulations at concentrations of 0.1%-25% are potentially effective for the prophylaxis and treatment of diseases characterized by abnormal bacterial, viral or fungal colonization (see paragraph bridging columns 2-3 and claims 1-5).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to formulate the broadly reactive opsonic immunoglobulin of Fischer et al as an the form of ointments or gels or in liposomes according to DeSimone et al for the treatment/prevention of staphylococcal infection because Fischer et al teaches the antibodies may be topically administered by swabbing, immersing, soaking or wiping directly on a patient and DeSimone et al teach formulations of antibodies suitable for such topical administration.  Additionally, it would been obvious to use and buffered saline solution including phosphate buffered saline for the topical administration of the antibody. The binding function of the broadly reactive opsonic antibodies are inherently present in the naturally occurring antibodies of Fischer et al absent convincing evidence to the contrary.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over  Fischer et al (7,279,162) in view of DeSimone et al (US 7,217,416) as applied to claims 18, 20-30 and 32-36 above and further in view of Venkatraman et al (US 2015/0250891).
The combination of Fischer et al and DeSimone et al is set forth surpa.  The combination differs by not teaching a hydrogel.
Venkatraman et al teaches hyaluronic acid hydrogels suitable for dermatological conditions where the hydrogel can be loaded with a protein in a vesicle or liposome (see abstract).  Venkatraman et al teach that the protein can be an antibody (see claims 1, 2, 3, 4, 7, 27 and 28).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to formulate the antibody of Fischer et al in the hydrogel comprising loaded vesicles of antibody dispersed therein of Vekatraman et al because DeSimone et al teach that antibodies for dermatological conditions can be formulated in gels and liposomes for administration and Fischer et al teach that their antibody can be topically applied (i.e. wiping on the patient).

Citation of Relevant Art
Canto et al (US 2010/0150942) teaches affinity purified human polyclonal antibodies and methods of making them, where the polyclonal antibodies bind Staphylococcus aureus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645